Case 19-10232-TPA     Doc 55   Filed 09/27/19 Entered 09/27/19 12:10:02         Desc Main
                               Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:

 ERIK E. ROTH                             :    Case No. 19 - 10232        TPA

 DEANA     R. ROTH                        :    CHAPTER 13

                                               Docket No.
                Debtors.
UNION HOME MORTGAGE CORP.
               Movant,
      V


ERIK E. ROTH, DEANA R. R. ROTH:
        and
RONDA     J.   WINNECOUR, ESQUIRE,
TRUSTEE
                Respondents.

                               DEBTORS’        DECLARATION

 Dated: 09/27/2019                        Attorney for the Debtors:
                                          ACHILLE LAW, P.C.



                                          sZJoseph H. Ellermeyer
                                          Joseph H. Ellermeyer
                                          Attorney for Debtors
                                              379 Main   Street
                                          Brookville,        PA   15825
                                              (814) 849-6701
                                              (814) 849-2889      FAX
                                              Email: josephellermeyer@yahoo.com
                                              I.D. No. 43944
Case 19-10232-TPA     Doc 55   Filed 09/27/19 Entered 09/27/19 12:10:02   Desc Main
                               Document     Page 2 of 2


                         UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:

 ERIK E. ROTH                              Case No. 19   —   10232 TPA

 DEANA    R. ROTH                          CHAPTER 13

                                           Docket No.
                Debtors.
UNION HOME MORTGAGE CORP.
               Movant,
      v
ERIK E. ROTH, DEANA R. R. ROTH:
        and                            -

RONDA     J.   WINNECOUR, ESQUIRE,
TRUSTEE
                Respondents.


                               DEBTORS ’ DECLARATION

        We,                         to law, hereby certify that the
               upon our oath according
 existing Chapter    Plan dated
                         13     September 16, 2019, is sufficient to
 fund the Plan with the modified debt (Notice of Mortgage
 Postpetition Mortgage Fees, Expenses and Charges Claim #5) as the
                                                               —


 Debtors’ Plan is sufficient to fund the postpetition fees, expenses
 and charges.

 Dated:        September 27, 2019             By:   ngrik    E. Roth
                                              Erik E. Roth, Debtor

 Dated:        September 27, 2019             By: sgDeana R. Roth
                                              Deana R. Roth, Debtor


 Dated:        September 27, 2019             By: s1Joseph H.      Ellermeyer
                                              Joseph    H.   Ellermeyer
                                              Attorney for Debtors
